This matter is before this court as a result of the application of Derek S. Hamalian to take the bar examination for the purpose of being admitted to the practice of law in Ohio. A three-member panel of the Board of Commissioners on Character and Fitness recommended (by a two-to-one vote) that the application be granted. The matter was considered by the board as a whole. A tie vote (six to six) by the board caused a recommendation to be made against the applicant. Bearing.in mind the circumstance that the Board of Commissioners on Character and Fitness is evenly divided, we have reviewed the record in this matter and find that the application of Derek S. Hamalian should be granted.
It is so ordered.
Sweeney, Locher, Douglas, Wright and H. Brown, JJ., concur.
Moyer, C.J., and Holmes, J., dissent.